DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Allowable Subject Matter
Claims 1 – 5 and 8 – 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Referring to Claims 1 – 5 and 9, the prior art does not disclose the hollow tube body of Claim 1, but more specifically the combination of limitations “an axial cross-section of the hollow tube body has two opposing long side parts and two opposing short side parts during the pressurization and depressurization; four corner portions formed by the long side parts and the short side parts each have a shape curved to protrude outward during the pressurization and depressurization; each of the long side parts has a recessed part recessed inward and continuing from the corner portions 
Referring to Claims 8 and 10 – 14, the prior art does not disclose a pumping device having the hollow tube body of Claim 8, but more specifically the combination of limitations “an axial cross-section of the hollow tube body has two opposing long side parts and two opposing short side parts during the pressurization and depressurization; four corner portions formed by the long side parts and the short side parts each have a shape curved to protrude outward during the pressurization and depressurization; each of the long side parts has a recessed part recessed inward and continuing from the corner portions during the pressurization and depressurization; a portion other than the corner portions of each of the short side parts is in a flat shape”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746